                Case 18-10601-MFW                 Doc 1649        Filed 11/02/18          Page 1 of 6



                 IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE DISTRICT OF DELAWARE
__________________________________________
                                           : Chapter 11
In re:                                     : Case No. 18-10601 (MFW)
                                           :
THE WEINSTEIN COMPANY HOLDINGS             : Jointly Administered
LLC, et al.1                               :
                                           : Re: Dkt. Nos. 1635 and 1574
                                           :
             Debtors.                      : Objection Deadline: November 2, 2018
__________________________________________: Hearing: November 6, 2018 at 2:00 p.m.

    LIMITED RESPONSE OF VERTIGO PRIME, INC. AND GOOD FEAR FILM, INC.
             TO MOTION OF FIRST REPUBLIC BANK FOR ORDER
              GRANTING RELIEF FROM THE AUTOMATIC STAY


         Vertigo Prime, Inc. f/s/o Roy Lee (“Lee”) and Good Fear Film, Inc. f/s/o Chris Bender

(“Bender” and together with Lee, collectively, the “Producers”), through their undersigned

counsel, submit this limited response (the “Response”) to Motion of First Republic Bank For

Order Granting Relief From Automatic Stay For Cause and Granting Related Relief [Dkt. No.

1635] (the “Motion”)2 and respectfully represents as follows:

                                                 BACKGROUND

         1.       On March 19, 2018 (the “Petition Date”), The Weinstein Company LLC (“TWC”)

and its affiliated debtors and debtors in possession (collectively, the “Debtors”) each filed

voluntary petitions for relief under chapter 11 of title 11 of the United States Code (the




1
 The last four digits of The Weinstein Company Holdings LLC’s federal tax identification number are (3837). The
mailing address for The Weinstein Company Holdings LLC is 99 Hudson Street, 4th Floor, New York, New York
10013. Due to the large number of debtors in these cases, which are being jointly administered for procedural purposes
only, a complete list of the Debtors and the last four digits of their federal tax identification is not provided herein. A
complete list of such information may be obtained on the website of the Debtors’ claims and noticing agent at
http://dm.epiq11.com/twc.

2
  All capitalized terms not otherwise defined herein shall have the same meaning herein as is ascribed to such terms
in the Motion.
             Case 18-10601-MFW          Doc 1649      Filed 11/02/18     Page 2 of 6



“Bankruptcy Code”) in the United States Bankruptcy Court for the District of Delaware (the

“Court”).

       2.      Prior to the Petition Date, TWC and the Producers entered into that certain

Producing Services Agreement, dated January 6, 2017, as amended on March 10, 2017 (together

with the exhibits and amendments thereto, the “Producing Services Agreement”), pursuant to

which the Producers agreed to provide producing services in connection with the motion picture

entitled “Polaroid” (the “Film”).

       3.      On March 20, 2018, the Debtors filed a Motion for Entry of Orders . . . (II)(A)

Approving Sale of Substantially all of the Debtors’ Assets Free and Clear of All Liens, Claims,

Interests, and Encumbrances, (B) Approving Assumption and Assignment of Executory Contracts

and Unexpired Leases and (C) Granting Related Relief [Dkt. No. 8] (the “Sale Motion”),

requesting, among other things, approval of the sale of substantially all of their assets to Lantern

Entertainment LLC (“Lantern”) pursuant to an Asset Purchase Agreement dated March 19, 2018

(as amended, the “APA”).

       4.      On May 9, 2018, the Court entered an Order (I) Authorizing the Sale of All or

Substantially All of the Debtors’ Assets Free and Clear of All Liens, Claims, Interests,

Encumbrances and Other Interests, (II) Authorizing the Assumption and Assignment of Certain

Executory Contracts and Unexpired Leases in Connection Therewith, and (III) Granting Related

Relief [Dkt No. 846] (the “Sale Order”), approving the sale of substantially all of the Debtors’

assets to Lantern pursuant to the APA. The Film was listed in the APA as a Purchased Asset.

Annex I to APA [Dkt. No. 846-1] at p. 162.

       5.      On October 4, 2018, after months of communications with Lantern and its counsel,

the Debtors and their counsel (and the incurrence by the Producers of significant expenses)



                                                 2
             Case 18-10601-MFW          Doc 1649      Filed 11/02/18      Page 3 of 6



regarding the Film and the Producing Services Agreement, the Producers, Lantern and the Debtors

executed a Stipulation (the “Polaroid Stipulation”) resolving the Producers, the Debtors and

Lanterns’ disputes with respect to the sale of the Film and assumption by Lantern of the Debtors’

obligations under the Producing Services Agreement. By order, dated October 9, 2018 [Dkt. 1574]

(the “Polaroid Order”), this Court approved the Polaroid Stipulation.

       6.      On October 30, 2018, First Republic Bank (the “Bank”) filed the Motion seeking

an order granting it relief from the automatic stay with respect to the Polaroid Collateral (as that

term is defined in the Motion) and allowing it to exercise its rights and remedies, including

foreclosure, with respect to the Cash Collateral and the Project Collateral.

                                     LIMITED RESPONSE

       7.      The Producers take no position with respect to whether the Bank is entitled to relief

from the automatic stay, except that the Producers reserve their rights as to whether the Project

Collateral includes the Producing Services Agreement.

       8.      The Producers do, however, respectfully submit that the Film and other Project

Collateral, whether in the hands of TWC, Lantern, the Bank or a subsequent transferee,

(collectively, “Counterparties”) is subject to the Producers’ rights in, and the counterparties’

future obligations under, the Producing Services Agreement. TWC can only transfer an interest

in what it owns and how it owns it. The purported transfer of a security interest in, and lien on,

the Film by TWC to the Bank was subject to the Producers’ rights with respect to the Film under

the Producing Services Agreement, including, without limitation, as provided in the Producing

Services Agreement, the following:

                   a. the right of the Producers to receive certain credits with respect to the Film;

                   b. the right of the Producers to receiver certain contingent and other
                      compensation in connection with exploitation of the Film;


                                                 3
             Case 18-10601-MFW          Doc 1649      Filed 11/02/18     Page 4 of 6



                   c. the right of the Producers to be covered under any errors and omissions
                      insurance policy obtained in connection with the Film;

                   d. the right to be indemnified in connection with the Film; and

                   e. the right to be offered the first opportunity to provide producing services in
                      connection with any sequels, remakes or television productions in
                      connection with the Film.

       9.      Pursuant to section 9-617 of the Uniform Commercial Code, a secured party’s

disposition of collateral after default transfers to a transferee “all of the debtor’s rights in the

collateral.” UCC § 9-617(a)(1) (emphasis added). Because TWC owned the Film subject to the

Producing Services Agreement and the Producers’ rights therein, so too the Bank takes its

collateral subject to the same rights and any subsequent transferee of the Bank will take the Film

in the same manner.

       10.     By filing this Response, the Producers respectfully request that, if this Court

decides to enter an order granting the Bank relief from the automatic stay, such order make clear

that the Bank’s right to foreclose on the Project Collateral are and be subject to the Producing

Services Agreement and the Producers’ rights therein.

                                 RESERVATION OF RIGHTS

       11.     The Producers reserve their rights and remedies with respect to any foreclosure or

the exercise of any other remedy by the Bank respecting the Project Collateral (and proceeds

thereof) to the extent it affects any of their rights under the Producing Services Agreement or

otherwise.

       12.     In addition, the Polaroid Stipulation assumes that Lantern bought the Film. During

the course of negotiating the Polaroid Stipulation, neither Lantern nor the Debtors ever disclosed

to the Producers or their counsel that they had failed to reach an agreement with the Bank regarding

the indebtedness allegedly owed to the Bank with respect to the Film and that Lantern had not, in


                                                 4
             Case 18-10601-MFW          Doc 1649      Filed 11/02/18     Page 5 of 6



fact, purchased the Film. The Producers spent months of time, effort and expense responding to

pleadings and negotiating the Polaroid Stipulation when the Debtors and Lantern knew, or should

have known, that Lantern did not actually own the Film. The Producers reserve their rights and

remedies against the Debtors and Lantern, including any claims and actions for fraudulent

inducement, and requests for administrative claims in connection with the Producing Services

Agreement and the Film.

                                         CONCLUSION

       For the reasons stated above, the Producers respectfully request that any order entered by

this Court granting the relief requested in the Motion or otherwise granting the Bank relief from

the automatic stay expressly find that the Film and other Project Collateral, including the proceeds

thereof, are and be subject to the Producers’ rights under the Producing Services Agreement.

Dated: November 2, 2018
       Wilmington, Delaware
                                              VENABLE LLP


                                              By:      Jamie L. Edmonson
                                              Jamie L. Edmonson (No. 4247)
                                              1201 N. Market St.
                                              Suite 1400
                                              Wilmington, Delaware 19801
                                              Tel: (302) 298-3535
                                              Fax: (302) 298-3550
                                              jledmonson@venable.com

                                                     -and-

                                              Jeffrey S. Sabin, Esq.
                                              1270 Avenue of the Americas
                                              New York, New York 10020
                                              Tel: (212) 503-0672
                                              jssabin@venable.com

                                                     -and-



                                                 5
Case 18-10601-MFW   Doc 1649   Filed 11/02/18     Page 6 of 6




                        Keith C. Owens, Esq.
                        2049 Century Park East
                        Suite 2300
                        Los Angeles, California 90067
                        Tel: (310) 229-0370
                        kcowens@venable.com

                        Counsel to Vertigo Prime, Inc. f/s/o Roy Lee and
                        Good Fear Film, Inc. f/s/o Chris Bender




                           6
